     Case 2:18-cv-01074-JAM-AC Document 106 Filed 09/04/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 2:18-cv-1074 JAM AC (PS)
12                      Plaintiff,
13          v.                                         ORDER
14   NEWMAN S. PEERY, JR.,
15                      Defendant.
16

17          Defendant is proceeding in pro per. The matter was referred to a United States Magistrate

18   Judge pursuant to Local Rule 302(c)(21).

19          On July 31, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days. ECF No. 101. Neither

22   party has filed objections.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The findings and recommendations filed July 31, 2019, are adopted in full;
                                                      1
     Case 2:18-cv-01074-JAM-AC Document 106 Filed 09/04/19 Page 2 of 2

 1          2. The United States’ motion for summary judgement (ECF No. 88) is granted;
 2          3. Defendant Newman S. Peery, Jr. is found indebted to the United States in the amount
 3   of $276,870.94 for unpaid individual federal income tax and penalties for 2009 and 2010, less any
 4   additional credits according to proof, plus interest and other statutory additions, as provided by
 5   law, from July 24, 2019 until the judgment is fully paid;
 6          4. Defendant Peery’s cross-motion for summary judgment (ECF No. 91) is denied; and
 7          5. This case is closed.
 8
     DATED: September 3, 2019
 9
                                                   /s/ John A. Mendez____________               _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
